Court of Appeals
of the State of Georgia

                                        ATLANTA,____________________
                                                 February 15, 2019

The Court of Appeals hereby passes the following order:

A19A1272. BYESS v. THE STATE.

      Heath Eugene Byess was tried by a jury, convicted of numerous felonies, then
denied a new trial. He filed a notice of appeal, and this appeal was docketed.
Thereafter, on February 11, 2019, Benjamin Lanier Bagwell, Esq. filed in this Court
a motion seeking permission to withdraw as counsel of record for Appellant Byess,
and further requesting that this Court appoint the Public Defender of Cherokee
County as Appellant’s counsel.
      Upon consideration of the foregoing, and this Court being without the
jurisdiction and authority to appoint counsel, this appeal is hereby REMANDED with
direction for the trial court to determine whether Appellant Byess is entitled to the
appointment of counsel for purposes of an appeal, and to rule upon the issues raised
by the motion. See generally Pierce v. State, 289 Ga. 893, 894 (1) (717 SE2d 202)
(2011) (“An indigent defendant is entitled to representation by counsel . . . for trial
and for the direct appeal from the judgment of conviction and sentence.”) (citation
and punctuation omitted); Gibson v. Turpin, 270 Ga. 855, 857 (1) (513 SE2d 186)
(1999) (“[T]he state is required to provide counsel to indigent defendants for their
trial, and for their first appeal as a matter of right.”) (citations omitted.) Upon
decision by the trial court with respect to counsel for Appellant Byess, this case may
be transmitted back to this Court for re-docketing.
    The motion filed by Benjamin Lanier Bagwell, Esq. is thus DISMISSED AS
MOOT.



                                 Court of Appeals of the State of Georgia
                                        Clerk’s Office, Atlanta,____________________
                                                                  02/15/2019
                                        I certify that the above is a true extract from
                                 the minutes of the Court of Appeals of Georgia.
                                        Witness my signature and the seal of said court
                                 hereto affixed the day and year last above written.


                                                                                 , Clerk.